          Case 1:18-cv-01458-PLF Document 54 Filed 11/19/18 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

M.G.U., et al.,
                         Plaintiff,
                                                       Civil Action No. 1:18-cv-1458 (PLF)
                         v.

KIRSTJEN NIELSEN, et al.,

                         Defendants.

                  UNOPPOSED MOTION FOR ENLARGEMENT OF TIME OF THE
                                BRIEFING SCHEDULE

                  Plaintiffs, by and through undersigned counsel, respectfully move this Court for

an Order granting the proposed enlarged briefing schedule. Counsel for Plaintiffs have conferred

with counsel for Defendants, and all parties agree upon the following schedule for the Court’s

consideration of Defendants’ Motion to Dismiss, ECF No. 53:

                  (1) Plaintiffs will file their response by December 7, 2018; and

                  (2) Defendants will file any reply by December 21, 2018.



Dated: Washington, D.C.
       November 19, 2018



                                                     PAUL, WEISS, RIFKIND, WHARTON &
                                                     GARRISON LLP

                                                     _/s/ Steven C. Herzog______
                                                     Steven C. Herzog (admitted pro hac vice)
                                                     1285 Avenue of the Americas
                                                     New York, NY 10019-6064
                                                     (212) 373-3317
                                                     sherzog@paulweiss.com
Case 1:18-cv-01458-PLF Document 54 Filed 11/19/18 Page 2 of 2



                                  David J. Ball (DC Bar No. 460055)
                                  2001 K Street, NW
                                  Washington, DC 20006-1047
                                  (202) 223-7352
                                  dball@paulweiss.com

                                  Meredith A. Arfa (admitted pro hac vice)
                                  Anand Sithian (admitted pro hac vice)
                                  Katherine Kelly Fell (admitted pro hac vice)
                                  1285 Avenue of the Americas
                                  New York, NY 10019-6064
                                  (212) 373-3000
                                  sherzog@paulweiss.com
                                  marfa@paulweiss.com
                                  asithian@paulweiss.com
                                  kfell@paulweiss.com


                                  TEXAS RIOGRANDE LEGAL AID, INC.

                                  Jerome Wesevich (D.D.C. Bar No. TX0125)
                                  Amanda Chisholm (Texas Bar No. 24040684)
                                  Peter McGraw (Texas Bar No. 24081036)
                                  1331 Texas Avenue
                                  El Paso, Texas 79901
                                  (915) 241-0534
                                  jwesevich@trla.org
                                  achisholm@trla.org
                                  pmcgraw@trla.org

                                  Counsel for Plaintiffs




                              2
         Case 1:18-cv-01458-PLF Document 54-1 Filed 11/19/18 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

M.G.U., et al.,
                        Plaintiff,
                                                    Civil Action No. 1:18-cv-1458 (PLF)
                        v.

KIRSTJEN NIELSEN, et al.,

                        Defendants.


                                      [PROPOSED] ORDER


                  UPON CONSIDERATION of the Unopposed Motion for Enlargement of Time of

the Briefing Schedule, it is by the Court this ___ day of ______, 2018


                  ORDERED that the Motion is GRANTED.




                                             ______________________________
                                             The Honorable Paul L. Friedman
                                             United States District Judge




                                                3
